Case 2:20-cr-O0005-SMJ ECFNo.4 filed 01/22/20 PagelD.7 Page 1 of 2

DEFENDANT NAME: NICHOLAS SEAN CARTER

‘i FILED IN THE
___._ U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JAN 2 2 2020

SEAN F. McAVOY, CLERK

fee eC DER LITY
SPOKANE, WASHINGTON _

PENALTY SLIP

TOTAL NO. COUNTS: 4

VIO:

PENALTY:

VIO:

PENALTY:

VIO:

PENALTY:

21 U.S.C. § 841(a)(1), (b)(1)(A) (viii)
Possession with the Intent to Distribute 50 Grams or More of Actual
(Pure) Methamphetamine (Count 1)

CAG not less than 10 years and not more than life;
$10,000,000 fine;

not less than 5 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of Certain Federal Benefits pursuant to 21 U.S.C.
§§ 862 and 862a

21 U.S.C. § 841(a)(1), (b)(1)(C)
Possession with Intent to Distribute Heroin (Count 2)

CAG not more than 20 years;

$1,000,000 fine;

not less than 3 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a

21 U.S.C. §§ 841(a)(1), (b)1)(C©),
Possession with the Intent to Distribute Fentanyl (Count 3)

CAG not more than 20 years;

$1,000,000 fine;

not less than 3 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a
Case 2:20-cr-O0005-SMJ ECFNo.4 filed 01/22/20 PagelD.8 Page 2 of 2

VIO: 18 U.S.C. §§ 922(g)(1), 924(a)(2)
Felon in Possession of Firearm (Count 4)

PENALTY: CAG not more than 10 years;
$250,000 fine; .
not more than 3 years supervised release;
a $100 special penalty assessment

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

CASE
NO 2:20-CR-5-SMJ-2

 

AUSA
INITIAL SAV
